Citation Nr: 0410268	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  90-52 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to a total disability evaluation based on individual 
unemployability (TDIU).

(The issue of entitlement to reimbursement for the cost of private 
medical treatment of service-connected residuals of shell fragment 
wound of the chest is addressed in a separate decision)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the February 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  
The Board remanded this matter to the RO for additional 
development in November 1992, January 1995, June 1996, and August 
1999.  The case has now been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.

2.  The veteran's service-connected disabilities are sufficiently 
disabling as to preclude securing or following substantially 
gainful employment.


CONCLUSION OF LAW

The requirements for a total disability evaluation based on 
individual unemployability have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.340, 3.341, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a claimant 
of the information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (2003).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform him 
whether he or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the present 
case, the veteran was informed of the evidence needed to 
substantiate his claim by means of several letters, rating 
decisions, Statements of the Case, and Supplemental Statements of 
the Case, as well as the Board remands.  These documents informed 
the veteran of the basis for the denial of his claim, of the type 
of evidence that he needed to submit to substantiate his claim, 
and of all regulations pertinent to his claim.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A (West 2002).  Here, the RO considered numerous VA clinical 
records and private medical records.  The RO also afforded the 
veteran VA examinations, and the veteran appeared at personal 
hearings before the RO and the Board.  The Board recognizes that 
the RO failed to obtain a medical opinion as to whether the 
veteran is unable to work solely due to his service-connected 
disabilities.  However, the Board finds that the totality of the 
medical evidence of record is adequate for such a determination, 
and that any VCAA deficiency is not prejudicial as this decision 
provides for a full grant of the benefit sought on appeal.  
Accordingly, the Board finds that the RO has fulfilled its duty to 
inform and to assist the veteran and that no further action is 
necessary to comply with the VCAA.

The veteran alleges that he cannot work due to his service-
connected low back disability.  He claims that the functional 
impairment caused by his low back, including pain, limitation of 
motion, and muscle spasms, render it impossible for him to obtain 
or follow a substantially gainful occupation.  The veteran has 
submitted several written arguments in support of his claim.

The veteran initially submitted a claim for TDIU in September 
1989.  At that time, he submitted several letters from former 
employers dated in February 1989.  Correspondence from the [redacted] 
[redacted] Road Commission, the veteran's last employer, stated that 
the veteran had worked part-time as a janitor but that he had to 
quit because of back and leg problems.  Correspondence from 
[redacted] Products stated that the veteran began to work 
for them in July 1963 but that his back problems worsened with 
time.  A letter from [redacted] stated that the veteran 
worked as a mechanic at his trucking company at different times 
but that he had to leave due to back problems.

In his application for TDIU received in September 1990, the 
veteran reported that he was prevented from securing or following 
a substantially gainful occupation due to his service-connected 
back disability.  The veteran claimed that he had become too 
disabled to work in March 1988, and that he had last worked part-
time as a janitor from 1984 to 1988.  He reported that he had a 
high school education.

A VA hospitalization report shows that the veteran underwent an 
L4-L5 discectomy and L4-S1 fusion in January 1990.  A June 1990 VA 
examination diagnosed the veteran with ruptured L4-L5 disc, 
degenerative disease of the lumbosacral spine, and status post low 
back surgery.  A November 1990 VA examination found degenerative 
changes of the acromioclavicular joint of the left shoulder, 
degenerative disease of the lumbosacral spine, and hydronephrosis 
and left hydroureter.  There was no evidence of colic, infection, 
or impaired kidney function.  Physical examination of the spine 
observed intact sensation, moderate limitation of motion, and 
muscle spasm.  The left shoulder exhibited some decreased flexion.  

VA x-rays of the lumbosacral spine performed in September 1990 and 
July 1991 revealed postoperative and degenerative changes of the 
spine, including laminectomy defects, hypertrophic spurring, and 
narrowing of disc space.  The veteran presented in July 1991 with 
complaints of chronic low back pain and giving out of the right 
leg.  Sensation, motor skills, and reflexes were intact.  VA 
clinical records from January through August 1991 show that the 
veteran was followed for back pain status post surgery.  

At his personal hearing before the Board in August 1992, the 
veteran testified that he previously had worked as a truck driver, 
a laborer, and a mechanic.  He stopped working full-time a few 
years before he became eligible for Social Security Administration 
benefits.  He had some limitation of motion of the left shoulder, 
and he had complaints of frequent urination related to the left 
kidney.  He had received no recent medical treatment of the 
shoulder or the kidney.  He described his low back disability as 
characterized by constant pain, muscle spasms, and radiation and 
cramping into the right leg.  He used pain medication and wore a 
steel brace.  He could perform some household chores and could 
drive short distances.  He was unable to perform more strenuous 
tasks such as splitting wood.

An April 1993 VA examination found osteoporosis and mild 
degenerative joint disease of the left shoulder and marked 
degenerative joint disease of L4-S1 with previous laminectomy of 
L4-L5.  The veteran reported pain of the low back, with limited 
walking and standing.  Neurological examination noted muscle 
spasm.  The veteran was diagnosed with status post lumbar 
laminectomy L4-L5 with chronic lumbar pain syndrome.  Testing 
found nonobstructing stone of the left kidney and chronic 
cystitis.  

At his personal hearing before the RO in October 1993, the veteran 
again testified that he had weakness with use of the left 
shoulder, and urinary frequency and urgency due to his kidney 
condition.  He described his low back as feverish and believed 
that he had an infection.  The back pain sometimes interrupted his 
sleep.  He used pain medication and a cane.  He could perform 
light household chores.  The veteran testified that he had held a 
variety of jobs, including working as a farmer, a mechanic, and a 
gas station attendant.  He had left these jobs due to his physical 
limitations.  He had left his most recent job as a custodian due 
to his low back disability.

A July 1994 VA hospital report shows that the veteran underwent 
right inguinal hernia repair after complaint of incontinence and 
frequency of urination.  A September 1994 intravenous pyelogram 
revealed hydronephrosis and hydroureter on the left side.  The 
kidney function study showed left kidney calyceal dilatation with 
no structural obstruction.  VA outpatient records from September 
1994 to November 1995 include complaints of right flank pain, 
urgency and incontinence.  The veteran was assessed with left 
hydronephrosis.  The veteran was also regularly followed for 
degenerative joint disease.

At an August 1995 VA examination, the veteran reported a history 
of working at farming, operating heavy equipment, and attending a 
gas station.  He complained of loss of motion of the left shoulder 
and low back pain with involvement of the right lower extremity.  
The x-ray report of the left shoulder was normal.  The x-rays of 
the lumbosacral spine revealed degenerative disc disease and small 
fragments of shrapnel in the upper lumbar spine.  Neurological 
examination was essentially normal.  The examiner opined that the 
veteran had good power and function of the left shoulder, with 
significant loss of motion, and post-service degenerative changes 
of the back.  An ultrasound of the kidneys found mild left 
hydronephrosis.  The kidney examination diagnosed probable 
congenital megaureter, nonobstructing.

An August 1996 radiology consultation of the left kidney from 
Northern Michigan Hospital found moderate hydronephrosis involving 
the left renal collecting structures.  No obvious masses or renal 
calculi were seen.  A January 1998 VA radiology report found 
asymmetric soft tissues and muscles in the left posterior chest 
wall, immediately above a bullet fragment.  Infectious etiology 
was considered likely.  An intermittently dilated left ureter down 
to the bladder was also observed.  

In April 1998, the veteran underwent excision of a soft tissue 
tumor of the left chest wall at [redacted] County General Hospital.  
A pathology report from Memorial Medical Center found the soft 
tissue to be chronic abscess, granulation tissue, and scar 
surrounding foreign metallic object.  In August 1998, Sudhir B. 
Rao, M.D., opined that the soft tissue tumor was a chronic abscess 
resulting directly from a retained metallic foreign body.  In 
December 1998, Dr. Rao wrote that the veteran had made excellent 
recovery.

A urology consultation performed at Mayo Clinic in February 2000 
found detrusor instability with low functional bladder capacity; 
no obstruction, tumors, or stones; both kidneys functioning well; 
parapelvic cysts on the left; and congenital megaureter on the 
left.  A CT scan of the lumbar spine performed in November 2000 
found multilevel discogenic degenerative changes with post 
surgical changes in the lower lumbar spine, borderline central 
canal stenosis at L2-L3, and scar or recurrent disc protrusion at 
L4-L5.

At an August 2000 VA genitourinary examination, the veteran 
complained of urinary urgency and frequency, and incontinence of 
urine two to three times per day.  The examiner noted that recent 
ultrasound of the left kidney showed detrusor instability with 
decreased functional bladder capacity and minimal benign prostatic 
hypertrophy with left parapelvic cysts and left congenital 
megaureter.  At the spine examination, the veteran complained of 
fairly constant pain which occasionally radiated to the legs.  The 
veteran was diagnosed with degenerative disc disease of the 
lumbosacral spine with limitation of motion and pain.  There was 
no neurological deficiency or spasm.  The x-ray report of the left 
shoulder was essentially normal.  

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded, by reason of his service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2003).

Under the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that the 
service-connected disabilities are so severe, standing alone, as 
to prevent the retaining of gainful employment.  Under 38 C.F.R. § 
4.16, if there is only one such disability, it must be rated at 
least 60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 40 
percent or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The veteran is service-connected for ruptured lumbar disc with 
degenerative disease of the lumbosacral spine, rated at 40 
percent; gunshot wound of the left shoulder, rated at 20 percent; 
hyperhydronephrosis with dilation of the left ureter, rated at 10 
percent; and residuals of shell fragment wound of the chest, rated 
at 0 percent, with a combined schedular rating of 60 percent.  As 
such, the veteran does not meet the basic criteria for 
consideration for entitlement to TDIU on a schedular basis under 
38 C.F.R. § 4.16(a) (2002).  The question thus becomes whether the 
veteran's service-connected disability, in and of itself, is so 
exceptional as to render him unable to secure and follow a 
substantially gainful occupation, and, therefore, to warrant the 
grant of TDIU on an extraschedular basis.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2002).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally provide 
that veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered unemployable 
by the circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a substantially 
gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 
Fed. Reg. 2317 (1992). 

Applying the above criteria to the facts of this case, the Board 
finds that a grant of TDIU is warranted.  In this regard, the 
Board notes that the veteran's assigned disability evaluations are 
very near to the requirements for a schedular grant of TDIU.  His 
low back disability is rated at 40 percent, and his combined 
schedular rating is 60 percent.  Furthermore, the extensive 
medical evidence of record, as well as the employment information, 
establishes that the veteran is unable to secure and follow a 
substantially gainful occupation due to his service-connected 
disabilities, particularly his low back disability.  Marginal 
employment shall not be considered substantially gainful 
employment.  See 38 C.F.R. § 4.16(a) (2003).  

The Board finds that the veteran's several disabilities, in 
conjunction with the impairment caused by his low back, render him 
incapable of gainful employment.  The veteran has submitted 
significant evidence of his inability to work, and the record 
contains no evidence in contradiction to this finding.  
Accordingly, the benefit sought on appeal is granted.


ORDER

Entitlement to a total disability evaluation based on individual 
unemployability is granted.




_____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



